United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
DEPARTMENT OF THE AIR FORCE, RHODE
ISLAND AIR NATIONAL GUARD,
Cranston, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0474
Issued: September 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 27, 2018 appellant filed a timely appeal from an August 15, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish ratable hearing loss,
warranting a schedule award.
FACTUAL HISTORY
On March 1, 2018 appellant, then a 59-year-old aircraft working supervisor, filed an
occupational disease claim (Form CA-2) alleging that he sustained hearing loss due to exposure to
1

5 U.S.C. § 8101 et seq.

loud noise while working on a flight line with running engines in hazardous noise areas while in
the performance of duty. He indicated that he first became aware of his condition and its relation
to his federal employment on January 1, 2003.
In a statement received on March 1, 2018, appellant explained that he had been exposed to
aircraft noise since the start of his employment. He noted that he worked 10-hour shifts and there
were times when he would spend an entire shift on the flight line with aircraft engines running on
both sides of his work area.
OWCP received an April 12, 2017 medical report from Dr. Michael Clarke, an audiologist.
Dr. Clarke indicated that appellant had been referred to him for a comprehensive audiologic
evaluation. Appellant reported difficulty hearing the TV at times and an occasional “humming”
in his ears, right more than left. Dr. Clarke diagnosed bilateral mild-high frequency sensorineural
hearing loss and tinnitus.
By decision dated June 20, 2018, OWCP accepted the claim for binaural sensorineural
hearing loss.
On March 14, 2018 appellant filed a claim for a schedule award (Form CA-7).
On March 28, 2018 OWCP referred appellant to Dr. William O’Connor, a Board-certified
otolaryngologist, for a second opinion evaluation.
In a report dated May 9, 2018, Dr. O’Connor diagnosed bilateral, mild, very high frequency
sensorineural hearing loss and tinnitus. He opined that appellant’s hearing loss was due, in part or
all, to noise exposure encountered in his federal civilian employment. Dr. O’Connor obtained an
audiogram at the frequency levels of 500, 1,000, 2,000, and 3,000 Hertz (Hz) revealing decibel
(dB) losses in the right ear of 20, 15, 30, and 25 dBs, respectively; and dB losses in the left ear of
20, 20, 20, and 20 dBs, respectively.
In a July 24, 2018 report, Dr. Jeffrey M. Israel, a Board-certified otolaryngologist serving
as a district medical adviser (DMA), noted that appellant served in the Federal Government from
1980 to 1989 and from 1998 to 2018. He indicated that, during that time, appellant had been
exposed to hazardous noise. Dr. Israel reviewed the May 9, 2018 audiogram obtained by
Dr. O’Connor and related that this was the only audiogram of record. He noted mild binaural
hearing loss and calculated zero percent binaural hearing loss and thus concluded that the hearing
loss was not ratable under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).2 Dr. Israel found that appellant had
reached maximum medical improvement (MMI) as of May 9, 2018, the date of his most recent
audiogram. He suggested that appellant have yearly audiograms, utilize noise protection for his
ears, and that no authorization for hearing aids should be made at that time.
By decision dated August 15, 2018, OWCP denied appellant’s claim for a schedule award.
It explained that, under the A.M.A., Guides, appellant’s hearing loss was not sufficiently severe to
be considered ratable for the purposes of a schedule award. It also informed him that he was not
2

A.M.A., Guides (6th ed. 2009).

2

entitled to compensation for his tinnitus condition and that authorization for hearing aids was
denied.
LEGAL PRECEDENT
The schedule award provision of FECA,3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.7 Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 decibels is deducted because, as the
A.M.A., Guides point out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss, the lesser loss is multiplied by
five, then added to the greater loss, and the total is divided by six to arrive at the amount of binaural
hearing loss. The Board has concurred in OWCP’s adoption of this standard for evaluating hearing
loss.8
Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.9 The A.M.A., Guides state that, if tinnitus
interferes with activities of daily living, including sleep, reading (and other tasks requiring
concentration), enjoyment of quiet recreation and emotional well-being, up to five percent may be
added to a measurable binaural hearing impairment.10 A schedule award for tinnitus is not payable

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5.a (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
7

A.M.A., Guides 248-51 (6th ed. 2009).

8

See V.M., Docket No. 18-1800 (issued April 23, 2019).

9

A.M.A., Guides 249.

10

Id.; V.M., supra note 8.

3

unless the medical evidence establishes that the condition caused or contributed to a ratable hearing
loss.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish ratable hearing
loss, warranting a schedule award.
In a May 9, 2018 report, second opinion physician Dr. O’Connor noted mild binaural high
frequency hearing loss due, in part or all, to noise exposure encountered in appellant’s federal
civilian employment. An audiogram obtained by Dr. O’Connor at the frequency levels of 500,
1,000, 2,000, and 3,000 Hz revealed dB losses in the right ear of 20, 15, 30, and 25 dBs,
respectively, and dB losses in the left ear of 20, 20, 20, and 20 dBs, respectively.
OWCP’s DMA, Dr. Israel, on July 24, 2018, reviewed Dr. O’Connor’s report and
audiometric findings and properly applied OWCP’s standardized procedures in finding that
appellant had a zero percent bilateral hearing loss impairment.12 He determined that appellant’s
right ear hearing loss resulted in an average loss of 22.5 (90 ÷ 4) dBs, and the left ear loss averaged
20 (80 ÷ 4) dBs. After subtracting the 25 dB fence, both the right ear and left ear losses were
reduced to zero. When multiplied by 1.5, the resulting monaural loss in each ear was zero percent.
Dr. Israel therefore found a total of zero percent binaural hearing loss.
The Board finds that there is no current medical evidence of record to establish ratable
hearing loss under OWCP’s standardized procedures for rating hearing impairment. Although
appellant has an employment-related hearing loss, it is not sufficiently severe to be ratable for
schedule award purposes.13 As the August 23, 2018 audiogram did not demonstrate that
appellant’s hearing loss was ratable, he is not entitled to a schedule award.
The Board also notes that Dr. O’Connor diagnosed tinnitus. The A.M.A., Guides allows
for compensation of up to 5 percent for tinnitus in the presence of measurable hearing loss, if the
tinnitus impacts the ability to perform activities of daily living.14 The Board has repeatedly held,
however, that there is no basis for paying a schedule award for a condition such as tinnitus unless
the evidence establishes that the condition caused or contributed to a ratable hearing loss. As the
medical evidence establishes that appellant’s hearing loss is not ratable, the Board finds that the
DMA properly determined that an additional impairment rating may not be added for tinnitus.15

11

See R.P., Docket No. 15-703 (issued June 1, 2015); Charles H. Potter, 39 ECAB 645 (1988).

12

Supra note 8.

13

See B.E., Docket No. 18-1785 (issued April 1, 2019); R.S., Docket No. 18-1524 (issued February 5, 2019).

14

A.M.A., Guides 246; see V.M., supra note 8.

15

R.P., supra note 11; Richard Larry Enders, 48 ECAB 184 (1996).

4

Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish ratable hearing
loss, warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 15, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 11, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

